DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 9, 11, and 13 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. in view of Hong et al. Fish et al. teach a wearable modular sensor arrangement including a wearable base and a removable section including thereon plural sensor units (Figure 2, 3, 9). The sensors may be implemented as optical/PPG arrangements (Figure 5, 10; para 0056 – 57; 0079-80) to support analysis of blood flow, pulse, or oxygen saturation information of the user (Figure 6; para 0111 - 0117). When worn, the discrete optical sensors will be positioned with respect to the skin surface (generally shown to be oriented normal to the wearer’s body). Additionally, Fish et al. teach that a variety of bands (para 0052) may be used as the wearable base, including a felt band to be worn during sleep, which would necessarily be more flexible than the material of the removable section holding the plural sensors. Fish et al. do not particularly teach that the emitters and detectors have tilted angles, or that the angles are between about 3 to about 5 degrees with respect to the surface when worn. However, . 
Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. in view of Hong et al. as applied to claims 1 and 11 above, further in view of Sarantos et al. Fish et al. in view of Hong et al., as discussed above, teach an optical/PPG measurement arrangement including plural sensor units having properties as discussed in paragraphs 0056 – 0057 of Fish et al., but the combination does not teach the particular details as recited in the claims. Sarantos et al. teach related optical/PPG sensors in a wearable configuration. Sarantos et al. teach a variety of sensor arrangements as shown in Figures 13 – 19, 25, 26 and described in col 13 – 15. Sarantos et al. provide details in these sections with regard to providing increased performance in the PPG sensing arrangement when incorporating their arrangements into a sensor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical arrangement of the combination of Fish et al. in view of .
Response to Arguments
Applicant's arguments filed 25 June 2021 have been fully considered but they are not persuasive with regard to the rejections as set forth above. Applicant’s amendments and arguments are noted. Although Applicant alleges that the amendments define over the previously applied art, the arguments do not acknowledge or discuss what Hong teaches regarding the angles of the emitter and detector elements. As such, Applicant has essentially made an allegation of patentability without rebutting the details of the obviousness rejection and/or essentially argued references individually by only focusing on features distinguishing over Fish and offering a general conclusion that the amended claims define over the applied art. 
Applicant focuses on three aspects of the amended claim text: the term “predetermined”, details regarding the tilt of the optical elements, and a resulting increase in signal strength. As detailed in the rejection set forth in the NF action and as reiterated above, the modifying reference of Hong is specifically concerned with providing an angle between the emitter and detector element to increase the S/N ratio of the received signal by aligning the beam paths with an intended measurement position. The Non-final action specifically cited to paragraphs [0152] and [0153] that discloses these details. Applicant is reminded it is the combination of references that must be compared with the claims. Here, in modifying Fish to rely on the improved S/N result as taught by Hong, one would understand the resulting structure would employ a “predetermined” relation between the optical elements to ensure the desired positioning and S/N increase is achieved. Routine 
Applicant’s arguments with respect to the combinations further in view of Sarantos merely relies upon the allegations against Fish and Hong, and thus the combination w/ Sarntos is not overcome by these arguments.
Applicant's arguments, see Remarks, filed 25 June 2021, with respect to claims 10 and 20 have been fully considered and are persuasive.  The rejection of claims 10 and 20 has been withdrawn.
Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736.  The examiner can normally be reached on Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791